Citation Nr: 1727946	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable rating for left inguinal hernia, status post herniorrhaphy (left inguinal hernia), including on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991 and from October 2004 to December 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's left inguinal hernia, status post herniorrhaphy and assigned an initial noncompensable (i.e., 0 percent ) disability rating.  The Veteran appealed for a higher initial rating.  

The Veteran testified at a Board hearing before the undersigned in June 2014.  A transcript of that hearing is of record.  

In addition to the paper claims file, there is also a paperless, electronic claims file.  

The Board's prior August 2015 decision, denying the Veteran's entitlement to a compensable initial rating for left inguinal hernia, was vacated and remanded by the U.S. Court of Appeals for Veterans Claims (CAVC) in a September 2016 Order.  The Court's Order granted a Joint Motion for Remand (JMR) filed by both VA and Appellant ("the Parties").  The appeal has been returned the Board for further adjudication and consideration of entitlement to an extraschedular rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In the JMR, the Parties agreed that the Board provided an inadequate statement of reasons or bases specifically as to its analysis of consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 under the first step of Thun v. Peake, 22 Vet. App. 111 (2008). 
An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral may be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

Addressing the first step of Thun, the Veteran's various symptoms associated with his inguinal hernia include (1) mobility issues, (2) allodynia, or increased pain sensitization resulting in an inability to wear underwear, (3) numbness, (4) itching (due to medication for pain), (5) gastrointestinal issues, (6) the inability to have intercourse, or increased pain from it, (7) tingling, (8) burning, and, (9) sitting for long periods. 

Some of these symptoms are not contemplated by the schedular rating criteria of Diagnostic Code (DC) 7338 (inguinal hernia) and DC 8630 (ilio-inguinal nerve).  

To the extent that the Veteran experiences symptoms of itching (due to medication for pain) and difficulty with intercourse, the Board acknowledges that these particular symptoms are not contemplated by the rating criteria of either DC 7338, which addresses the mechanical symptoms of inguinal hernia or; DC 8630 which addresses the neurologic involvement of the ilio-inguinal nerve.  However, these particular symptoms are not shown to have resulted in any occupational impairment, much less any marked interference with employment.  The Veteran has not argued otherwise. 

However, the Board will refer this appeal to the Director of Compensation Service for extraschedular consideration of the other reported neurologic symptoms (i.e., allodynia/increased pain sensitization, numbness, tingling, burning).  These symptoms of severe, chronic pain and discomfort are shown to have had a significant effect on his occupational functioning as they are shown to have caused difficulty with mobility, lifting and carrying, reaching and prolonged sitting.  A July 2008 VA physician opined that his condition had significant effects on his occupation due to his physical limitations.  The Veteran has reported that he retired in January 2015, because he "hurt all the time" while carrying out his duties as a forklift operator and other lifting duties.  See December 2015 TDIU Claim (VA 21-8940).  Prior to that, the Veteran had been employed as a forklift operator and machinist for over 20 years. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the appeal to the Director of Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for the service-connected left inguinal hernia, status post herniorrhaphy.  

2.  Thereafter, readjudicate the appeal, to include entitlement to higher ratings under appropriate Diagnostic Codes on an extraschedular basis.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


